Citation Nr: 1548618	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-30 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a heart disability, to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, the Veteran testified at a travel Board hearing.  A transcript of the hearing is of record.

In March 2011 and April 2014, the Board remanded the claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is required in this case.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In April 2014, upon determining there was new and material evidence in the Veteran's claim for service connection for a lung disability, the Board reopened the issue.  

The Board then remanded this issue for further development.  As the Veteran has claimed that a heart disability is secondary to a lung disability, the Board determined that the heart disability is inextricably intertwined with the lung claim and could not be adjudicated until the lung claim is resolved.  

The Veteran contends that his currently diagnosed COPD is the result of in-service exposure to asbestos.  He indicated that he was assigned to work as a metal smith, boatswain's mate, boiler tender, painter and damage control man in the U.S. Navy while aboard the U.S.S. Maddox.

In a November 2011 memorandum, the RO corroborated the Veteran's exposure to asbestos.  

In a March 2011 letter, the Veteran's private physician, Dr. M.A. stated that the Veteran's COPD was caused by his exposure to asbestos in the Navy.  However, the opinion did not include any supporting reasoning or rationale as to why the Veteran's COPD is related to asbestos exposure.

On the other hand, a November 2011 VA examiner concluded that the Veteran's COPD is secondary to smoking and not related to any inservice events or asbestos exposure.  No further explanation was provided. 

The Board remanded the claim in April 2014 in order to obtain further VA opinion.

The Veteran underwent a VA examination in May 2014.  The examiner noted the Veteran's history of exposure to asbestos as well as his history of smoking until the age of 59.  While acknowledging the Veteran's exposure to asbestos, the examiner seemed to emphasize the fact that that he did not have any diagnostic evidence of asbestosis.  Moreover, the examiner felt that a determination on the onset of the Veteran's COPD could not be made since he did not have any chronic bronchitis or respiratory insufficiency during service.  

The examiner's comments were essentially nonresponsive to the Board's request for an etiology opinion with supporting rationale.  Significantly, the examiner did not address whether the Veteran's COPD is at least as likely as not related to in-service asbestos exposure.  Hence, an addendum medical opinion is necessary.  

The issue of entitlement to service connection for a heart disability remains inextricably intertwined with the issue of entitlement to a lung disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1990).
 
Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate examiner, other than the examiner who conducted the May 2014 examination.  Prior to drafting the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not that the Veteran's current COPD had its onset in service or is the result of exposure to asbestos in service. 

In so doing, the examiner should comment on the RO's November 2011 memorandum corroborating the Veteran's exposure to asbestos during active service and the March 2011 letter from the Veteran's private physician. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




